Citation Nr: 1231971	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to initial ratings greater than 10 percent prior to February 13, 2008, and greater than 20 percent thereafter, for ulcers/peptic ulcer disease with reflux.

2. Entitlement to an initial compensable rating for pharyngitis. 

3. Entitlement to service connection for a disorder manifested by chest pain. 

4. Entitlement to service connection for a left elbow disability.

5. Entitlement to service connection for a right elbow disability.

6. Entitlement to service connection for a dislocated middle finger of the left hand.

7. Entitlement to service connection for left knee degenerative joint disease. 

8. Entitlement to service connection for right knee degenerative joint disease.

9. Entitlement to service connection for left foot fractures.

10. Entitlement to service connection for right foot fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to December 1983.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  While the Veteran's substantive appeal (VA Form 9) included a request for a Central Office Board hearing, he withdrew that request in January 2010 correspondence. 38 C.F.R. §  20.704 (2011). 

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

All the service connection claims listed above are addressed in the REMAND portion of the decision below and are REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to February 13, 2008, the Veteran's peptic ulcer disease with reflux has been manifested by disability equivalent to mild ulcer with recurring symptoms once or twice yearly, but has not been manifested by disability equivalent to moderate ulcer, or equivalent to ulcer with recurring episodes of severe symptoms two or three times per year averaging 10 days duration or continuous moderate manifestations; there were no lesser intervals of greater disability associated with the Veteran's peptic ulcer disease with reflux prior to February 13, 2008.

2.  Effective February 13, 2008, the Veteran's peptic ulcer disease with reflux has been manifested by disability equivalent to moderate ulcer with continuous moderate manifestations, but has not been manifested by disability equivalent to moderately severe ulcer with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes at least four times per year or more frequently and lasting an average of 10 days each; there were no lesser intervals of greater disability associated with the Veteran's peptic ulcer disease with reflux effective February 13, 2008.

3.  The Veteran's pharyngitis has not been manifested by disability equivalent to one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, and otherwise has not been manifested by compensable disability throughout the appeal period. 



CONCLUSIONS OF LAW

1.  An initial rating greater than 10 percent prior to February 13, 2008, for peptic ulcer disease with reflux is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.114 , Diagnostic Code (DC) 7399-7305.

2.  An initial rating greater than 20 percent effective February 13, 2008, for peptic ulcer disease with reflux is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.114 , DC 7399-7305.

3.  An initial compensable rating for pharyngitis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.97, DC 6699-6512 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice. 

The RO provided VCAA notice in October 2003 and December 2003, prior to initial adjudication by the RO in May 2004 of the claims for service connection for peptic ulcer disease with reflux and pharyngitis. The Board here finds that VCAA notice to be legally adequate as to those  claims.

The Veteran's claims for higher initial ratings for peptic ulcer disease with reflux and for pharyngitis arise from his disagreement with the initial ratings following the grant of service connection for these disorders effective from the September 12, 2003, date of service connection. The Court has held that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice (beyond that afforded in the context of the Veteran's initial claim for service connection) is needed under the VCAA. 

VA has fulfilled the above requirements in this case for the claim for service connection for peptic ulcer disease with reflux and pharyngitis, by the October and December 2003 VCAA letters. These letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate these claims for service connection. He also was told by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession was obtained. 

In addition to the foregoing harmless-error analysis, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), required more extensive notice in claims for compensation as to potential downstream issues such as disability rating and effective date. Dingess-compliant notice was afforded the Veteran by a March 2006 VCAA letter addressing the higher initial rating claims. The Veteran also was afforded additional VCAA notice letters in June 2010 and May 2012 following the Board's June 2010 remand. 

The October 2003, December 2003, March 2006, June 2010, and May 2012 VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims and provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service in support of the claims. Records were requested from indicated sources to the extent the Veteran afforded the requisite information and authorization or assistance for such development. The Board notes in this regard that "[T]he duty to assist is not always a one-way street. If a Veteran (appellant) wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483(1992). Indicated records, including service records, VA treatment records, and VA examination records, were obtained and associated with the claims file. Lay statements as well as submitted private treatment records and statements by private medical practitioners also were associated with the claims file. 

The Veteran was informed appropriately, including by the appealed rating decision and an SOC and SSOCs, of records obtained, and, by implication, of records not obtained. He also was adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. 

The Veteran was afforded VA examinations in March 2004, August 2006, and October 2010 addressing his claimed peptic ulcer disease with reflux and pharyngitis. The Board finds that these examinations, taken together with the other evidence of record, adequately addressed the nature of these disabilities to allow for the Board's adjudication of the claims for higher initial ratings for peptic ulcer disease with reflux and pharyngitis. Barr v. Nicholson, 21 Vet. App. 303, 311(2007). The examinations provided sufficient detail and supported their conclusion with analyses fully supported by review of the evidence presented. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence considered was sufficient and encompassed the evidence of record. Id. The Board concludes that no further examination is required.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the appealed claims which the RO has not pursued by query. Where, as here, the Board finds that the examinations, to the extent required and afforded the Veteran, were proper in their consideration of the evidence presented and rating of that evidence and in their support of their conclusions by adequate rating and evidence, and where, as here, the examinations are adequate for purposes of the instant adjudication, there is no basis for requiring a further examination. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (finding VA's duty to assist a claimant is not a license for a "fishing expedition"). 

The Veteran addressed his claims by submitted statements and by statements at VA examinations. There has been no indication that he desires a further opportunity to address his claims. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and will not affect "the essential fairness of the [adjudication]" for the higher initial rating claims on appeal. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims adjudicated herein have been accomplished. 

The Veteran contends that his service-connected peptic ulcer disease with reflux warrants higher initial ratings than those assigned. He also contends that his service-connected pharyngitis warrants at least a compensable initial rating. 

Laws and Regulations

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155 . Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two separate ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claims for peptic ulcer disease with reflux and for pharyngitis. Fenderson v. West, 12 Vet. App 119 (1999). 

While medical evidence is often required to establish a medical diagnosis where involving a question requiring medical expertise, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau, 492 F.3d at 1376; see also Buchanan, 451 F.3d at 1336 ("T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

Ulcers/Peptic Ulcer Disease With Reflux

In a December 2003 treatment addressing the Veteran's gastrointestinal conditions, the Veteran was noted to have known gastric ulcer with regurgitation, and was reportedly on medication for this. The Veteran complained of occasional melena and stained sputum or mild hematemesis. The Veteran expressed concern about sore throat, and was informed that this was pharyngitis due to "EGRD." (It is unclear but appears likely the clinician meant GERD, or gastroesophageal reflux disease, whereas the transposed acronym as esophagogastric reflux disease (EGRD), would necessarily amount to the same thing as GERD.) 

A March 2005 VA treatment reflects complaints of a few weeks of sore throat. While the Veteran was noted to be taking a prescribed antibiotic, he was underdosing himself, only taking half that prescribed. His symptoms included sore throat, dry cough, and chest pains with coughing. There was no indication of laryngitis or loss of voice.

At a July 2005 treatment the Veteran complained of coughing for a month with sore throat for three days. He reported at times vomiting when he coughed hard. He reported being a smoker with one roll per day. He spoke in full sentences but with mild shortness of breath. The Veteran's throat was noted to be congested, and the chest had a few inspiratory wheezes with decreased air entry. The examiner diagnosed morbid obesity, bronchitis, and pharyngitis; and prescribed a Ventolin nebulizer.

At an August 2005 VA emergency room treatment the Veteran complained of productive cough with white/yellow sputum and shortness of breath of two to three days duration. He also complained of rhinorrhea, dizziness, and generalized body aches. He had no chest pains or palpations, and he spoke in full sentences without laryngitis noted. The record reflected that he was a social smoker. The examiner assessed bronchitis and bilateral otitis media. 

Upon VA emergent care treatment in December 2008 the Veteran was seen for a week of shortness of breath. He was reportedly noncompliant with some medication, and was moderately dyspneic upon examination, with minimal air passage. There was also 3+ edema in the legs up to the knees. He was diagnosed with COPD/asthma exacerbation judged probably due to noncompliance with medications and appointments. His congestive heart failure was then noted to be mild. 

The Veteran was seen again in January 2009 for VA emergency care, requiring intubation and placement on a mechanical ventilator based on progressive dyspnea over the prior 48 hours and somnolence, with diagnosed exacerbation of both congestive heart failure and chronic obstructive pulmonary disease. However, the Veteran's family alleged that he was compliant with medication. Upon being seen for outpatient treatment later in January 2009, the Veteran was noted to be poorly motivated and in poor compliance with dietary and management advice for his morbid obesity. The examiner noted that the Veteran probably had obesity-related hypoventilation syndrome. 

More recent treatment from the initial rating periods reflect ongoing and increasing medical difficulties, including congestive heart failure, chronic carbon dioxide retention with history of requiring mechanical ventilation, probable obstructive sleep apnea, chronic obstructive pulmonary disease (COPD) and acute exacerbation, probable pulmonary hypertension, secondary polycythemia, hypertension, gout, history of restrictive lung disease, and some recurrent infection and related symptoms including sore throat, and difficulties associated with the Veteran's joints and his morbid obesity. However, these records generally do not reflect the Veteran's assertion upon October 2010 examination of laryngitis with loss of voice upon recurrence of pharyngitis. 

The Veteran's ongoing chronic difficulties with his respiratory and circulatory systems and other conditions associated with his morbid obesity are reflected in treatment records of recent years. The Veteran's noted medication non-compliance is also consistent with recent treatment and examination records which inform of only selective compliance with prescribed medications and other care instructions. The treatment records thus reflect significant disabilities impacting both respiration and overall functioning, with more severe impairments not indicated to be associated with either his peptic ulcer disease with reflux or pharyngitis.  

VA examinations over the rating period afford additional rating of the Veteran's claimed service-connected disabilities. 

At a March 2004 VA examination for compensation purposes, the examiner noted the presence of geographically proximate conditions of chronic chest pain, upper respiratory infections, and peptic ulcer disease. The Veteran reported getting pharyngitis which usually started as a sore throat that was present at least once a week, and which required antibiotic treatment every three to six months. The Veteran reportedly tolerated the chest pain on an ongoing basis. Active infection was not observed upon examination, but the examiner assessed upper respiratory infections with sore throat and pharyngitis, intermittently needing antibiotic. 

The March 2004 examiner further noted that the Veteran was seen for chest pains in 1983 and was then diagnosed with acid reflux disease and duodenal ulcer, as well as some gastrointestinal bleed at that time. The examiner noted that the Veteran occasionally took Zantac but averred that he should take it daily. The Veteran reported that he had relief of his chest pain when he took Zantac. 

The examiner noted that the Veteran's most recent EKG was normal, and that most recent x-rays showed no active cardiopulmonary disease. The examiner opined that while he had a METs score likely between 3 and 4, this was due to his chronic back and knee pain as well as his obesity. The examiner assessed history of acid reflux disease resulting in chest pain, complicated by peptic ulcer disease with diagnosed duodenal ulcer in 1983. 

Upon an August 2006 VA joints examination for compensation purposes, the Veteran's gastrointestinal condition was also briefly addressed. The Veteran reported that while in the past in Germany he had been hospitalized for an apparent upper gastrointestinal bleed with maroon colored stools, he had since stabilized and currently did not have melena or bloody stools. He complained of current symptoms including intermittent burning sensation daily similar to hunger pains, worse when drinking soda. He denied vomiting, nausea, diarrhea, and constipation. He also denied weight loss. Treatment with Tagamet afforded some relief. 

The August 2006 examiner noted that the Veteran was morbidly obese, and the abdomen was mild to moderately tender to palpation over the epigastrium. There were normal bowel sounds without guarding or rebound. The examiner assessed peptic ulcer disease with reflux. The August 2006 examiner also noted the Veteran's history of recurrent pharyngitis, with often associated upper respiratory infection. The Veteran reported intermittent coughing mainly at night, and productive coughing. The infections were occasionally treated with antibiotics with complete resolution. There was neither throat pain nor infection at the time of examination. The examiner assessed pharyngitis related to upper respiratory infections. 

At an October 2010 VA examination for compensation purposes, the Veteran reported that his peptic ulcer disease was manifested by daily moderate burning sensation in the epigastrium, and intermittent bright red blood upon bowel movements. He denied melena, hematemesis, hematochezia, anemia, weight loss, and hospitalizations. He did report having occasional nausea and emesis following eating. He reported currently taking no medication, though he took Zantac in the past. He also denied any recent history of upper gastrointestinal bleeding and denied flare-ups. He further denied diet restriction, and denied any peptic ulcer disease episodes in the past year. 

The October 2010 examiner noted that the Veteran had a history of infectious pharyngitis, usually associated with upper respiratory infections. The Veteran asserted that when he had pharyngitis he also usually had laryngitis with loss of his voice. The Veteran explained that usually three to four times per year he had an upper respiratory infection with each infection lasting five to seven days, and an associated sore throat and pharyngitis. He reported usually treating the infection with antibiotics, with resolution. He further asserted that there was no associated cough, and only occasionally fever. The Veteran denied associated incapacitating episodes of sinusitis in the past year. Objectively, the October 2010 examiner found the Veteran's oropharynx to be normal, with no erythema of the posterior pharynx, no tonsils enlargement, normal thyroid, and no adenopathy. The October 2010 examiner noted the Veteran's self-report of currently living a sedentary lifestyle due to his non-ischemic cardiomyopathy. The examiner also noted that the Veteran was morbidly obese and used both crutches for ambulation and continuous oxygen. 

The RO assigned a 10 percent rating for the Veteran's peptic ulcer disease with reflux from September 12, 2003, and a 20 percent rating from February 13, 2008, under 38 C.F.R. § 4.114, DC 7399-7305. A hyphenated diagnostic code reflects a rating by analogy. See 38 C.F.R. § 4.20  (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27  (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99"). The Board finds DC 7305 to be the appropriate basis of rating the Veteran's peptic ulcer disease with reflux, based on the rating code encompassing the location and disabling nature of the disability presented. 38 C.F.R. §  4.20. 

Pursuant to 38 C.F.R. § 4.114 , DC 7305, a 10 percent rating is warranted for a mild ulcer with recurring symptoms once or twice yearly. A 20 percent rating requires a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations. A 40 percent rating is warranted for a moderately severe ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year. A 60 percent rating requires a severe duodenal ulcer with pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, manifestations of anemia, and productive of definite impairment of health. 38 C.F.R. § 4.114 , DC 7305. 

The Board finds that the preponderance of the evidence is against an initial rating for peptic ulcer disease with reflux higher than the 20 percent already assigned for peptic ulcer disease with reflux effective from February 13, 2008. 38 C.F.R. § 4.114, DC 7399-7305. The Veteran's reported continuous moderate pain associated with his peptic ulcer disease with reflux upon October 2010 examination is consistent with a 20 percent rating for ulcer under 38 C.F.R. § 4.114, DC 7305, even in the absence of episodes of severe symptoms. The Board finds that other reported symptoms including occasional nausea and emesis do not raise the overall level of severity of the peptic ulcer disease with reflux to meet the criteria for the next higher, 40 percent rating for ulcer under DC 7305. Rather, for the entire initial rating period, the Veteran has not contended and the evidentiary record does not otherwise reflect incapacitating episodes of ulcer, or anemia, or weight loss, or other impairment of health associated with the peptic ulcer disease with reflux, or other more severe symptoms attributed to the Veteran's peptic ulcer disease with reflux which may be considered equivalent to the severity of disability warranting a 40 percent rating. 

The question then remains whether a rating higher than 10 percent is warranted for the initial rating period prior to February 13, 2008. This date corresponds to the RO's date of receipt of a letter from the Veteran requesting re-rating of his claimed disabilities, including his peptic ulcer disease with reflux. Rating and reported symptoms as reflected at the October 2010 VA examination have been imputed back in time to this date of receipt of requested re-rating. The Board does not find any reasonable basis for imputing symptoms alleged in October 2010 further back in time than February 13, 2008. In that February 13, 2008 submission, the Veteran submitted the following somewhat incoherent stream of asserted disabilities: 

Again 2nd time 2/6/2007 to 9/14/07 attach the evidents/reports from hospital emergency treated for pneumonia, ulcer, & throat-pharyngitis deep wound in the throat usually happened loss of voice for more than 2 weeks. bleeding ulcers when using the bathroom and vomiting, chest pain heart failure, low oxygen in the body (87) swollen legs and ankles.

Records over the noted interval from February 2007 to September 2007 do not in fact reflect findings of bleeding ulcers. A record of private hospitalization submitted with this February 13, 2007 statement reflects hospitalization from September 7 to 14 of 2007, and lists principal diagnoses including congestive heart failure, chronic obstructive pulmonary disease, and respiratory failure. Records of treatment from this hospitalization reflect that the Veteran had coughing which caused shortness of breath. They do not reflect bleeding ulcers.

The Board finds the preponderance of the evidence against higher initial ratings for the Veteran's peptic ulcer disease with reflux both from the 10 percent assigned for the rating interval prior to February 13, 2008, and from the 20 percent assigned for the rating interval beginning February 13, 2008. 38 C.F.R. § 4.114, DC 7399-7305.  The Board finds that the Veteran did not have symptoms of peptic ulcer disease with reflux for the rating interval prior to February 13, 2008, equivalent to continuous moderate ulcer pain, or recurrent episodes of severe symptoms two or three times per year averaging 10 days in duration. The symptoms as reported in December 2003 of occasional melena and stained sputum or mild hematemesis appear consistent with mild ulcer symptoms. Other treatment records prior to February 13, 2008, do not appear to reflect greater severity associated with his peptic ulcer disease with reflux so as to reflect disability more nearly approximating moderate continuous ulcer symptoms rather than mild continuous symptoms. Multiple-day episodes of severe ulcer symptoms are also not shown over the interval. Notably, the Veteran in March 2004 reported that he had chest pain which the treating examiner then associated with acid reflux. However, the Veteran also then reported that taking Zantac relieved this symptom, even while the Veteran reported that he only occasionally took Zantac. This reported only occasional self-medication despite ready relief of the reported chest pain symptoms by this medication, strongly suggests that the Veteran did not have more than mild symptoms of the reflux disease on any regular basis. Similarly, the Veteran's report upon VA joints examination in August 2006 of intermittent daily epigastric pain similar to hunger pains was assessed by the examiner as due to the Veteran's peptic ulcer disease with reflux. However, even though reportedly daily, the Veteran conceded that such pains were only intermittent, and hence were not continuous moderate pains as would be more reflective of ulcer of moderate severity to meet the criteria for a 20 percent rating. 38 C.F.R. § 4.114, DC 7399-7305.

The Board has considered the Veteran's assertions of symptoms but also is mindful of the multiple other disabling conditions suffered by the Veteran over the rating period, with the weight of the evidence of record against ascribing more severe symptoms to the Veteran's peptic ulcer disease with reflux. Although the Veteran is competent to address symptoms he experiences, the Board does not find that in the Veteran's complex medical circumstances additional symptoms are reasonably attributable to the Veteran's peptic ulcer disease with reflux. It is notable that the Veteran upon recent VA examination in October 2010 denied flares of greater symptoms.  The Board does not otherwise find evidence of flares for the entire initial rating period so as to warrant a higher disability rating on that basis. 

The Board has considered staged ratings for the Veteran's peptic ulcer disease with reflux, but finds the preponderance of the evidence against lesser intervals of greater disability associated with peptic ulcer disease with reflux so as to warrant staged ratings. See Fenderson, 12 Vet. App. at 119. 

Pharyngitis

The Veteran's service-connected pharyngitis has been rated appropriately by hyphenated DC 6699-6512. DC 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula). DC 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. The use of DC 6512 in this case reflects applicability of the General Formula for sinusitis, rated by analogy, as there is no specific DC for pharyngitis. 38 C.F.R. § 4.20. The Board finds the disease to be appropriately analogous based on both location and the nature of the disability presented. 

Under the General Formula, a noncompensable rating contemplates sinusitis detected by X-ray only. A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

The Board finds the preponderance of the evidence is against entitlement to a 10 percent disability rating for the Veteran's pharyngitis, for the entire initial rating interval, even while the Board duly notes and recognizes as competent the Veteran's assertions of symptomatic pharyngitis. The Board finds that the preponderance of the evidence is against the Veteran having any incapacitating episodes of disability associated with his pharyngitis, with incapacitation neither alleged nor objectively found during the initial rating period. The Veteran has described symptoms of pharyngitis presenting upon occasion of upper respiratory infection, with upper respiratory infections occurring with the above-noted frequency in this Veteran, potentially related to other noted disabilities including morbid obesity and limited inspiratory capacity. The pharyngitis thus is presented, including by the opinion of the October 2010 examiner, as an overlaying condition present during these instances of upper respiratory infection, with the pharyngitis itself not presented as causing an additional disabling level of disability. 

The Veteran's assertions of laryngitis upon instances of pharyngitis are generally not supported by findings upon treatment records. Even to the extent such laryngitis or other alleged symptoms may be present as associated with upper respiratory infection with associated episodes of pharyngitis, the Board does not find such limited instances of symptoms to be consistent with a disabling level of disability attributable, based on the evidence of record, to the Veteran's pharyngitis.

The Board finds the Veteran's assertions of symptoms to be reasonably credible but nonetheless finds that compensable disability attributable to the pharyngitis is simply not shown even based on the Veteran's assertions. The record reflects a panoply of disability, primarily associated with the Veteran's congestive heart failure, chronic obstructive pulmonary disease, morbid obesity, and multiple musculoskeletal disorders significantly impacting the back and lower extremities. In the context of all these significant disabilities, and recurrent upper respiratory infections which themselves have not been attributed to the Veteran's pharyngitis, the record and medical findings do not support an overlay of significant added disability attributable to the Veteran's pharyngitis, for the entire initial rating period. Such a question of attribution of disability to one disease of the throat or upper respiratory system versus another appears to be uniquely medical in nature, requiring medical expertise beyond the ambit of the Veteran's lay knowledge. Thus, considering the evidence as a whole, the Board finds that the Veteran's pharyngitis does not produce symptoms or otherwise cause disability warranting of a compensable disability rating for the entire initial rating period.

The Board has considered staged ratings for the Veteran's pharyngitis, but finds the preponderance of the evidence against lesser intervals of greater disability associated with pharyngitis so as to warrant staged ratings. See Fenderson, 12 Vet. App. at 119. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to initial ratings greater than 10 percent prior to February 13, 2008, and greater than 20 percent thereafter, for ulcers/peptic ulcer disease with reflux is denied.

Entitlement to an initial compensable rating for pharyngitis is denied. 


REMAND

The Veteran contends that he incurred a disability manifested by chest pain, bilateral elbow disabilities, a dislocated middle finger of the left hand, bilateral knee degenerative joint disease, and bilateral foot fractures during active service.  Below is a detailed review of pertinent service records as well as some pertinent post-service records of treatment and examination. 

A June 1974 service treatment record documents a cut to the right foot instep sustained while swimming, with the apparently superficial wound afforded topical care and bandaging. There is no documentation of any follow-up treatment for the wound. 

A December 1974 treatment documents low back pain the night prior during boxing, with a reported similar past episode playing football. 

Upon a November 1977 treatment the Veteran was seen for complaint of back soreness secondary to boxing, though without injury. The Veteran was noted to have been exercising. There was no point tenderness. The examiner assessed muscle soreness and prescribed treatment for same. 

In January 1978 the Veteran was seen for complained of pain in the right elbow, with tenderness found along the medial aspect of the elbow. When seen on multiple occasions in February 1978 also for the right elbow, examiners diagnosed either a pinched nerve or probable muscle pain. Anti-inflammatory medication, heat, and decreased exercise were prescribed. 

Also in February 1978, the Veteran was seen for some light wheezing, and the examiner assessed bronchitis. 

A November 1980 treatment record reflects the Veteran's complaint of left ankle difficulty from falling about ten feet four days earlier and the ankle turning in. The examiner assessed a sprained right ankle. Upon follow up eight days later in December 1980 the Veteran reported that the ankle had improved, and the examiner observed the absence of swelling or discomfort, and range of motion of the ankle within normal limits. The examiner assessed  a sprain. However, six days thereafter (fourteen days from the November 1980 injury), the Veteran was seen for a complaint left foot, heel area pain of ten days duration, with reported injury on an obstacle course. The Veteran reported having to walk on his toes to alleviate the pain. The examiner noted that the Veteran complained of pain in the left heel area when standing flat footed. The examiner assessed an old injury to the left foot. Upon another treatment the same day,  the Veteran was seen for complaint of left ankle pain for two weeks, with the history of a fall from ten feet noted. The Veteran further reported that he had injured the a day ago during physical training. The ankle complaint examiner objectively found no swelling, no tenderness, no discoloration, and no deformity. The examiner assessed a contusion of the left ankle. 

A January 1981 treatment record reflects a complaint of chest pain of 15 to 20 days duration, reportedly of onset when the Veteran would begin running. The examiner noted that there was no associated blurred vision, cough, headaches, or sore throat. Lungs, chest, throat, and ears were clear. The examiner assessed chest pain secondary to Tietze Syndrome. The Veteran was treated with medication and a 10 day profile of no upper body training or running. 

In February 1981 the Veteran was seen for chest pain of two months' duration. The Veteran also had shortness of breath at rest, but did not have pulse irregularity or substernal or anterior location of pain. The Veteran's lungs were also clear. He was assessed with possible peptic ulcer disease or reflux, and prescribed Mylanta. 

In May 1981 the Veteran was seen over two days for initial complaint of right ankle and calf pain, with the ankle initially very slightly swollen and red, and complaint of pain when walking or running. This was initially treated with an Ace wrap and a running restriction. Upon being seen the second day the Veteran had a swollen area in the lateral aspect of the right foot posterior to the malleolus. A torn ligament was assessed, and the Veteran was placed on a 21-day profile. A further treatment note of the same day informed that the Veteran had ankle pain of over four months' duration. 

A November 1981 treatment record documents a complaint of substernal chest pain. There was a reported history of onset of the pain originally four months prior, with an upper gastrointestinal series done upon that occasion interpreted as revealing a duodenal ulcer, with a prescription then of Tagamet and Mylanta of some benefit. However, the Veteran reported that he was currently on that prescription continuously, and yet he reported current burning pain which was retrosternal and non-radiating. The Veteran reported experiencing discomfort particularly during physical training. Physical examination revealed only moderate epigastric tenderness. The examiner deferred an assessment and planned a barium swallow, as well as physical training at the Veteran's own pace. 

A December 1981 treatment record notes the Veteran's complaint of back pain, chest pain, and left hand first digit pain of one day duration following playing football. The December 1981 record of treatment also provides the following unclear account: "SM states he had an ulcer in stomach and chest pain while in Hosp. since 18 July - 18 August: 1 month. SM has history of chest pain in records." The record thus appears to inform of a history of chest pain and ulcer during a one-month interval of hospitalization between July and August of 1981. "SM" refers to the Veteran, and likely stands for Samoan male, as earlier in that treatment record it was noted the patient was a Samoan male. 

The December 1981 treatment record in an additional triage account reiterated that while the Veteran had back ache for the prior six months, the chest pain and distal finger pain were both of only one day duration. 

Upon treatment for a cold in January 1982, it was noted that the Veteran was also still having epigastric and substernal discomfort during physical exercise. A history of peptic ulcer disease was noted, and a barium swallow was re-ordered. 

A February 1982 treatment noted the Veteran's complaint of back and stomach pain of four days' duration, reportedly of abdominal origin, though the pain was reportedly not severe. The examiner assessed a strain of the external oblique muscle. 

In March 1982 the Veteran was seen for complaint of a continual burning epigastric pain of one month duration not relieved by food but relieved by milk. A history was noted of duodenal ulcer a year prior treated with Tagamet and Mylanta. A provisional diagnosis was assigned of duodenal ulcer. 

An April 1982 record noted a complaint of a sprained left ankle. This was treated with acute care. 

In May 1982 the Veteran was seen for a complaint of chest pain of four to five months' duration. The Veteran also reported headache. Upon screening the Veteran did not have associated substernal pain, irregular pulse, shortness of breath at rest, breathing difficulty associated with the pain, chest tenderness to touch, associated cold or flu symptoms, or nausea. The examiner assessed muscle aches and prescribed self-care. 

In April 1983 the Veteran was treated for a complaint of pain in the left ankle. The Veteran reported that the top of the foot was kicked during soccer. A sprained ankle was assessed. 

In October 1983 the Veteran was seen for a complaint of left knee pain of two months' duration. He reported a history of playing soccer "for a while" and being kicked in the knee several times. He complained that the knee hurt occasionally after running and long walks. There was decreased pain to touch and full range of motion. Objectively, the knee joint was tender but stable. The examiner assessed a contusion of the left patella. 

Other service treatment records in which chest pain was noted included assessments of cold or flu or upper respiratory infection or other acute infectious-type syndrome. Still other service treatment records noting complaint of chest pain attributed this to diagnosed peptic ulcer disease. 

A VA chest x-ray in June 2003 produced no acute findings, with the lungs fully expanded. Other pertinent VA x-rays in June 2003 produced findings of total reduction in medical cartilage of the left knee consistent with moderate medial degenerative joint disease; minor reduction of the medial cartilage of the right knee consistent with mild medial degenerative joint disease; and minor bony sharpening of the left and right ankle joint though without observed signs of degenerative joint disease. 

At a December 2003 VA treatment the Veteran asserted that while in service he fell from a ten foot height and fractured his ankle, and was treated with a cast on the right and a bandage on the left. He further asserted that he continued to have pain in his leg and fell down again in 1982 or 1983. He complained now of pain including in both knees and both ankles. The examiner found limitation of motion in the joints in question, and assessed degenerative joints aggravated by the Veteran's obesity. The December 2003 treatment findings and conclusions are limited by the record's illegibility in many parts. 

Upon a VA examination for compensation purposes in March 2004, the examiner noted the Veteran's history of gouty arthritis of the knees and ankles diagnosed seven years prior, with associated pain. The examiner also noted that the Veteran was sixty-eight inches tall and weighed 338 pounds. He was also in no acute distress and evidenced no redness or warmth over his joints. The Veteran then reported significant disability due to back pain, including inability to do much around the house. 

At the March 2004 examination the Veteran reported that his knee difficulties began while in service playing numerous sports. The examiner noted that recent x-rays revealed total reduction in medial cartilage and moderate medial degenerative joint disease on the left, and minor reduction in medial cartilage and mild medial degenerative joint disease on the right. The Veteran averred that both his knees and his back limited his ambulation, with his left knee much worse than his right. The examiner observed the Veteran favoring the left knee. The examiner diagnosed bilateral knee strain due to overuse with medial degenerative joint disease bilaterally. 

Also at the March 2004 examination, the Veteran reported injuring both his ankles in service playing rugby, soccer, football, and boxing, with numerous eversion injuries but no surgery. X-rays of the ankles revealed minor bony sharpening of the joints bilaterally but without evidence of degenerative joint disease. The examiner assessed bilateral ankle pain due to overuse injury. The examiner also addressed the Veteran's feet, with Queen's Medical Center x-rays revealing fractures or dislocations of both feet and calcanei. The examiner noted that feet x-rays showed joint spaces well-maintained, but also revealed accessory ossification adjacent to the medial aspect of  the base of the proximal phalanx of the right second toe and the metatarsal phalangeal joint. 

At a March 2004 VA examination for compensation purposes, the examiner noted that the Veteran was seen for chest pains in 1983 and was then diagnosed with acid reflux disease and duodenal ulcer, as well as some gastrointestinal bleed at that time. The examiner noted that the Veteran occasionally took Zantac but averred that he should take it daily. The Veteran reported that he had relief of his chest pain when he took Zantac. 

The examiner noted that the Veteran's most recent EKG was normal, and that most recent x-rays showed no active cardiopulmonary disease. The examiner opined that while he had a METs score likely between 3 and 4, this was due to his chronic back and knee pain as well as his obesity. The examiner assessed history of acid reflux disease resulting in chest pain, complicated by peptic ulcer disease with diagnosed duodenal ulcer in 1983. 

The March 2004 examiner also addressed the Veteran's left middle finger, which reportedly was dislocated during boxing, though with no history of surgery or splinting. The Veteran reported that he had continued to box and perform  daily activities despite the injury. The examiner assessed left middle finger dislocation secondary to boxing, with some pain in the knuckle area. 

The examiner also addressed the Veteran's bilateral elbow condition which the Veteran attributed to his past history boxing and performing heavy lifting. The Veteran reported some persistent pain in the elbows which was not of such severity as to limit his activities. The examiner found no limitation in range of motion of the elbows but did find some chronic pain. The examiner assessed bilateral elbow pain due to boxing and overuse. 

Upon an August 2006 VA joints examination for compensation purposes, the examiner noted the Veteran's reported history of falling ten feet during combat training with injury of his left ankle. The Veteran reported some intermittent pain and swelling of the ankle since that time, with the pain at times so severe that he used crutches. The examiner found the Veteran's gait normal at the examination. 

The Board has reviewed the above service and post-service records as well as current VA examination reports, but finds them insufficient to warrant granting any of the Veteran's service connection claims in the absence of additional development. The Veteran also was afforded a VA examination for compensation purposes in October 2010 addressing his claimed bilateral foot disorders, knee disorders, elbow disorders, and claimed residuals of a left middle finger dislocation. The October 2010 examiner based his negative opinions on the absence of documentation from service to support the claims. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Based on the inadequacy of the October 2010 opinions, the Veteran was afforded an additional DBQ ("Disability Benefits Questionnaire") examination in October 2011 addressing his multiple appealed claims for service connection for musculoskeletal disorders. Unfortunately, this October 2011 examiner provided scant analysis and supplied opinions based on inaccurate factual premises, as discussed below. 

Service treatment records reflect that the Veteran only injured his left foot on one occasion, in November 1980 while completing an obstacle course. Other service treatment records in November 1980, April 1982, and April 1983 reflect left ankle injury or left ankle sprain, but not left foot injury. Service connection already is in effect for the Veteran's left ankle. Contrary to the October 2011 VA examiner's assertion, the evidence of record does not show that the Veteran continued to have intermittent left foot pain either in service or post service, with no record of complaint or treatment for the left foot for decades after service. 

Similarly, service records reflect no injury or disability of the right foot and no complaint or treatment for the right foot for decades post service. The October 2011 examiner provides a generic opinion of "foot condition" being related to service, which could refer potentially to either foot.   Therefore, this opinion is not specific enough to support the service connection claim for either foot. The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, on remand, the Veteran should be scheduled for appropriate examination to address the etiology of his bilateral foot disabilities. 

Similarly, the October 2011 VA examiner asserted that the evidence of record reflected that the Veteran injured his elbow during service and that he continued to have elbow pain from service.  On this basis, he supplied an affirmative nexus opinion for disability of both elbows. The examiner once again failed to specify which elbow presented findings from service and thereafter and the examiner provided a generic opinion of elbow etiology. Thus the examiner's opinion is inadequate for lack of specificity as well as because service and post-service records simply do not support ongoing elbow difficulty for each elbow. Id. Service records reflect multiple treatments in February 1978 for right elbow pain, but no in-service treatments reflecting elbow pain thereafter, with no service records reflecting difficulty with the left elbow. No elbow difficulty is reflected in post-service records for decades post service. 

Similarly, the October 2011 VA examiner asserted, without supporting this assertion with any evidence, that the Veteran injured both knees in service, and further asserted that records showed that he had intermittent bilateral knee pain following service. Service records do contain the October 1983 record of treatment for an assessed contusion of the left patella playing soccer, with reported knee pain of two weeks duration and with the Veteran's report of a history of playing soccer and being kicked in the knee several times. However, there was no further record of difficulty with either knee in service, and no record of post-service treatment reflecting knee difficulties prior to the current decade. Thus, the records within the claims file again do not support the VA examiner's opinions and are contrary to the VA examiner's assertion that the record does support the opinions. As was the case with the examiner's opinions addressing the feet and elbows, the examiner's opinions addressing the knees are based on inaccurate factual premises about records within the claims file and are not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As noted above, the VA examiner may arrive at the conclusion that the Veteran's own statements support the presence of disability in service and/or on an ongoing basis following service, even in the absence of contemporaneous records of treatment. Such an opinion should be stated, without the Board being left to conjecture whether or what evidence may or may not support the examiner's opinion. The examiner's non-specific statements that 'the evidence supports [the claimed disability] [being present in service or continuing from service]' without the examiner identifying evidence which does support these assertions, ultimately renders the examiner's opinions inadequate to support the Veteran's claims for service connection. An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Stefl, 21 Vet. App. at 124, the Court found that a medical examination was inadequate because it provided an unsupported conclusion.  

Additionally, the VA examiner in October 2010 afforded a negative opinion regarding the Veteran's claim for service connection for a disorder manifested by chest pain. The examiner noted the Veteran's history of chest pain in service, and observed that service records reflected that such pains were attributable to self-limiting upper respiratory infections, or were related to the Veteran's peptic ulcer disease, or were associated with a single episode in service of Tietze syndrome. The examiner then noted that the Veteran did not have chest pain upon current examination, and concluded that there was accordingly no chest pain upon which to base an etiology opinion. The Board finds such an opinion misplaced. The Veteran's claim, to be recognized as a valid claim for VA benefits, must have been for a disorder manifested by chest pain, not merely a claim for chest pain. Mere pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001). 

The Veteran need not have chest pain on the day of examination for the disorder to be present, as a disorder may be present chronically with only intermittent manifestation of a particular symptoms of that disorder. Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, on remand, additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a disability manifested by chest pain, a bilateral elbow disability, a dislocated middle finger of the left hand, bilateral knee degenerative joint disease, or for bilateral foot fractures since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. Then, scheduled the Veteran for appropriate examination to determine the nature and etiology of his disability manifested by chest pain, if possible by a clinician other than the clinicians who conducted the Veteran's October 2010 and October 2011 VA examinations.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any disability manifested by chest pain currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by chest pain, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran participated in boxing during active service.  He also complained of chest pain on in-service outpatient treatment in January 1981 when he was diagnosed as having Tietze Syndrome and advised to limit his physical activities.  The Veteran further was treated for complaints of chest pain in February 1981 which had lasted for 2 months; the diagnoses at that time included possible peptic ulcer disease or reflux.  The examiner also is advised that service connection already is in effect for peptic ulcer disease with reflux.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his left and right elbow disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any left and right elbow disabilities currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left elbow disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right elbow disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his dislocated middle finger of the left hand.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any disability of the middle finger of the left hand currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a dislocated middle finger of the left hand, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his left and right knee degenerative joint disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any left and right knee disabilities currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, to include degenerative joint disease, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right knee disability, to include degenerative joint disease, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his left and right foot fractures.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any left and right foot disabilities currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left foot disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right foot disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


